IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

DIRK E. ZEITERS AND LOIS J.         NOT FINAL UNTIL TIME EXPIRES TO
ZEITERS, HUSBAND AND                FILE MOTION FOR REHEARING AND
WIFE; RUDY KRAFT AND                DISPOSITION THEREOF IF FILED
MARGARET A. KRAFT,
HUSBAND AND WIFE;                   CASE NO. 1D14-3229
JACKIE BARKER, A SINGLE
WOMAN; ROBERT L. AND
RUTH R. AKERS, HUSBAND
AND WIFE AND MARY ANN
PASKE, A MARRIED WOMAN,

      Appellant,

v.

BEAR, STEARNS & CO., INC.
N/K/A J. P. MORGAN
SECURITIES, LLC AND BEAR
STEARNS SECURITIES CORP.
N/K/A/ J. P. MORGAN
CLEARING CORP.,

      Appellee.

_____________________________/

Opinion filed February 19, 2015.

An appeal from the Circuit Court for Leon County.
John C. Cooper, Judge.

Marsha L. Lyons of Lyons & Farrar, P.A., Tallahassee, and David L. Mcgee of
Beggs & Lane, Pensacola, for Appellant.

Lorence Bielby and John Londot of Greenberg Traurig, P.A., Tallahassee, and
Arthur D. Felsenfeld of Andrews Kurth LLP, New York, NY, for Appellee.
PER CURIAM.

     AFFIRMED. See Walls v. Quick & Reilly, Inc., 824 So. 2d 1016 (Fla. 5th

DCA 2002).

PADOVANO, WETHERELL, and BILBREY, JJ., CONCUR.




                                    2